Citation Nr: 0408758	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-24 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1979.  

A rating decision dated in June 1979 denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The veteran did not appeal this determination 
following timely notification thereof later the same month, 
and the rating decision therefore became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

The current appeal arose as a result of a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
an application to reopen a claim of entitlement to service 
connection for a low back disorder.  The veteran appealed the 
decision to the Board of Veterans' Appeals (Board), which in 
a decision dated in January 2002 upheld the RO's 
determination.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
November 2002, the Court vacated the Board's decision and 
remanded the case to the Board for further proceedings 
consistent with a joint motion of the parties.  Copies of the 
Court's Order and the joint motion have been placed in the 
claims file.  

In March 2003, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  A copy of this 
correspondence was sent to his representative.  In June 2003, 
the veteran's representative submitted a brief in support his 
appeal, which has been associated with the claims file.  The 
matter is now before the Board for further appellate 
consideration.  


REMAND

The remand from the Court in this case was predicated on 
alleged failures by VA to comply with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  The joint motion indicates that 
VA did not specifically provide the veteran with notice of 
the allocation of the burden of obtaining evidence necessary 
to support his claim pursuant to 38 U.S.C.A. § 5103(a) (West 
2002) and Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The joint 
motion states that the Board's January 2002 decision "does 
not address any aspect of the VCAA notice requirements."  
The joint motion further states that VA did not provide all 
required assistance by failing to attempt to obtain a 
requested Line of Duty (LOD) determination pertaining to the 
traffic accident in service in which the veteran allegedly 
injured his back.  See 38 C.F.R. § 3.159(c)(2) (2002).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should review the claims folder 
and ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103 
(West 2002) is satisfied to the extent 
possible.  See 38 C.F.R. § 3.159 (2002).  
In accordance with 38 U.S.C.A. § 5103(a) 
and Quartuccio, the RO should advise the 
veteran which evidence VA will obtain and 
which evidence the veteran should provide.  

2.  The RO should specifically inform the 
veteran that in order to substantiate his 
claim, he must provide medical evidence 
that any current low back disorder is 
related to service or to an incident in 
service.  The veteran should be advised 
that a medical opinion based on a review 
of the entire evidence of record by a 
physician with expertise in orthopedics 
would be the best evidence of an 
etiological relationship between any 
current low back disorder and service.  

3.  The RO should attempt to obtain any 
LOD determination rendered by the service 
department with respect to the veteran's 
motorcycle accident in service in January 
1978 and associate the LOD report with 
the claims file.  

4.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a low back disorder.  If 
the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



